DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed 08/25/2021 overcome the following: 
Objection to the Title of the Specification. 
Objection to the disclosure of the Specification for informalities. 
Objection to claims 15 and 29-30 for informalities. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Piccolomini (Reg. No. 63,390) on September 8, 2021.
The application has been amended as follows: 
Please replace the ABSTRACT of the Specification with the following:
Techniques for processing multiplexed immunofluorescence (MxIF) images. The techniques include obtaining at least one MxIF image of a same tissue sample, 5identifying multiple groups of cells in the at least one MxIF image at least in part by determining feature values for at least some of the cells using the at least one MxIF image and the information indicative of locations of the at least some cells in the at least one MxIF image and grouping the at least some of the cells into the multiple groups using the determined feature values, and determining at least one characteristic of the 10tissue sample using the multiple cell groups.
***

Please replace Claim 21 with the following: 
The method of claim 20, further comprising: 
generating a patch mask indicating the final classification of the portion and final classifications for a plurality of other portions of the at least two immunofluorescence images; 
removing, based on the patch mask, a portion of a segmentation mask for the tissue sample so that cells of the tissue sample associated with the removed portion are not included in the multiple groups.
***

In Claim 27, please amend the limitation “obtaining, using a machine learning technique, information indicative of locations of cells in the MxIF image” as follows: 
“obtaining, using a machine learning technique, information indicative of locations of cells in the at least one MxIF image” 
***

In Claim 28, please amend the limitation “obtaining, using a machine learning technique, information indicative of locations of cells in the MxIF image” as follows: 
“obtaining, using a machine learning technique, information indicative of locations of cells in the at least one MxIF image” 
***

REASONS FOR ALLOWANCE
Claims 1-17 and 20-33 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the entire combination of limitations in each of independent claims 1, 27-29, and 31-33, as claimed. Regarding claims 1 and 27-29, neither Sood nor Saylor expressly teaches inputting corresponding portions of at least two images of a same marker into a neural network trained to identify differences between images of a same marker and outputting a classification from said neural network, as claimed. Regarding claims 31-33, while Li teaches subtracting background from a tissue image prior to segmentation, he does not expressly teach wherein the background subtraction is performed using a trained neural network comprising at least one million parameters. The remaining dependent claims are allowed by virtue of their dependency from the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668